Citation Nr: 0001161	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  99-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Hepatitis B and C.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).  In connection 
with his appeal the veteran testified before a member of the 
Board; a transcript of that hearing is associated with the 
claims file.


FINDING OF FACT

There is no competent evidence of record showing that 
Hepatitis B or C, first diagnosed years after service 
discharge, is of service origin or is otherwise related to 
the veteran's service so as to render the claim plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for Hepatitis 
B and C is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service or 
within an applicable presumptive period, see 
38 C.F.R. §§ 3.307, 3.309 (1999), so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The veteran served in the Navy from January 1979 to January 
1985.  His Department of Defense Form 214 reflects service 
duties as a Naval Hospital Corpsman and preventative medicine 
technician.  One blood test report dated in April 1982 
indicates questionable anemia; no diagnosis was provided.  
Test results dated in July 1982 indicate follow-up for 
hematuria; no diagnosis of hepatitis is provided.  Service 
immunization records reflect that the veteran was given the 
Heptavax "B" numbers one and two in April and May 1984, and 
the Heptavax-B/MSD in October 1984.  Service medical records, 
to include the results of laboratory testing, are negative 
for any diagnoses of hepatitis.

The claims file contains a letter dated in August 1988, in 
which the Red Cross advised the veteran that he could no 
longer donate blood as he had tested positive for the 
Hepatitis B virus (Hepatitis B surface antigen).

A May 1997 report of medical evaluation indicates that 
Hepatitis B surface antigen and Hepatitis C antibody were 
positive.  The veteran provided a history of rejection of his 
blood donation seven-to-eight years earlier.  The veteran 
also reported receiving Hepatitis B immunization in 1984 
while in the Navy, and stated that he worked as a paramedic 
in the Navy.  The veteran indicated that he may have been 
stuck with a needle several times during Naval service.  The 
examiner noted no apparent history of intravenous drug abuse 
or homosexual relations.  The examiner noted a family history 
to include that the veteran's mother had cirrhosis of the 
liver felt to be from alcohol abuse.  The physician 
summarized that the veteran "definitely has Hepatitis C and 
most likely also has Hepatitis B, and it is possible he could 
have acquired with needle sticks in the past as mentioned 
above.  Please note that there is no history of any blood 
transfusion in the past."

In August 1997, the veteran underwent liver biopsy, with pre-
operative diagnoses of Hepatitis B and C.  Biopsy revealed 
fragmented liver tissue stated to be consistent with a form 
of cirrhosis and in all likely to represent a form of post-
hepatitic cirrhosis with changes of chronic hepatitis.

At the time of his September 1999 hearing, the veteran argued 
that he was in an area endemic for hepatitis during service, 
the Ivory Coast.  He also reported that he treated a patient 
with hepatitis in 1984, and that during that same year he 
received hepatitis shots.  He stated that he first learned he 
had hepatitis per a letter sent by the Red Cross in 1988.  
The veteran also indicated that his family physician told him 
that he suffered weakness and swelling of the lower 
extremities due to hepatitis.  He reported that he was 
diagnosed with Hepatitis C in 1997 or 1998, at which time he 
underwent liver biopsy.  During the hearing the veteran 
indicated that he didn't specifically remember being stuck 
with a needle during service.  The veteran further reported 
that during service he donated blood to the military hospital 
in Subic Bay, the Philippines.  

Analysis

The veteran argues that he was exposed to a patient who had 
Hepatitis B in service, that during service he received 
hepatitis immunizations, and that he may have been stuck with 
needles during his period of service.  He argues that he must 
have contracted Hepatitis B and C as a result of service, and 
states that he was never tested for hepatitis during service.  
However, service records are completely negative for notation 
of any needle stick, or for any diagnosis of hepatitis.  
Moreover, neither Hepatitis B nor C falls within one of the 
stated presumptive diseases.  Thus, there is no plausible 
basis for service connection under 38 C.F.R. §§ 3.303(a), 
3.307, 3.309.  

The Board acknowledges the veteran's military duties as a 
preventative medical technician and hospital corpsman.  
However, while the Board has carefully considered the 
veteran's own opinions expressed in the evidence of record, 
it does appear that he possesses the clinical expertise to 
render an opinion in this complex case and certainly his 
perspective is affected when rendering an opinion about his 
own medical condition.  See Pond v. West, 12 Vet. App. 341 
(1999).  In that respect the Board further notes the Court 
decisions of Black v. Brown, 10 Vet. App. 279, 284 (1997) and 
Goss v. Brown, 9 Vet. App. 109, 113-15 (1996).  Although the 
Court in Goss found the veteran as a medical professional to 
be competent for the purposes of well grounding the claim, 
the facts of that case are distinguished from the facts under 
Black, and from the facts of this case, in that the veteran 
in Goss had specialized knowledge and participated in his own 
treatment.  The veteran here does not purport to have any 
specialized medical experience in diagnosing or treating 
hepatitis, other than involvement with the treatment of one 
patient he remembers during service.  Nor does the veteran in 
this case claim to have participated in the diagnosis of or 
treatment of his hepatitis, first recognized years after his 
discharge from service.  As such, his own statements, made in 
connection with his claim for VA benefits, may not in and of 
themselves serve to well-ground the claim.

The Board notes that the first diagnosis of Hepatitis B of 
record is that shown in the Red Cross letter dated in August 
1988, several years after the veteran's discharge.  The Red 
Cross did not indicate a time frame in which the veteran was 
exposed to hepatitis or otherwise link his positive Hepatitis 
B testing to his period of Naval service.  The Board 
recognizes that medical reports dated in May 1997, first 
diagnosing Hepatitis C and continuing to show positive 
Hepatitis B testing, include notation of the possibility that 
the veteran might have acquired hepatitis due to a needle 
stick in service.  The Court has held that medical evidence 
must be more than speculative to well ground a claim.  
Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); see also Perman v. Brown, 5 Vet. App. 237, 241 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (where 
a physician is unable to offer a definite causal relationship 
that opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence).  The Board 
also notes that the physician's acknowledgment of such 
possibility is based on the veteran's report of having 
possibly been stuck with a needle during service.  Notably, 
during his September 1999 hearing, the veteran indicated that 
he did not remember being stuck, but could not state that it 
had never happened.  The physician's statement of a 
possibility of the veteran's Hepatitis (B/C) having been 
acquired by needle stick, itself based only on the veteran's 
suggestion of possibly having been stuck by a needle during 
service, is a mere conjecture as opposed to a competent 
medical opinion as to the etiology of the veteran's 
hepatitis.  As such it cannot serve to well ground his claim.  
Absent competent evidence of Hepatitis B and/or C of service 
origin or otherwise related to service, the veteran's claim 
is denied.  See Caluza, supra.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).



ORDER

Service connection for Hepatitis B and C is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

